                        2:19-cv-02106-EIL # 48      Page 1 of 37
                                                                                             E-FILED
                                                                 Monday, 19 April, 2021 04:51:31 PM
                                                                      Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS

 Calvin Grissom,

                     Plaintiff,
                                             No. 19-cv-2106
       v.

 Lake Land College, et al.,

                     Defendants.

                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      Defendant CHRISTOPHER WILLIAMS, by and through his attorneys, Frank B.

Garrett III and Jessica A. Milligan of Robbins, Schwartz, Nicholas, Lifton & Taylor, Ltd.,

hereby submits Defendant’s Motion for Summary Judgment. In support thereof,

Defendant Williams states as follows:

                                  I.    INTRODUCTION

      Plaintiff Calvin Grissom (“Plaintiff”) is a former inmate of the Hill Correctional

Center, an Illinois Department of Corrections (“IDOC”) facility in Galesburg, Illinois. In

June 2015, Plaintiff enrolled in the Associate Degree Program administered by IDOC

through Lake Land College (the “College”). About one month later, on July 27, 2015, the

College hired Defendant Christopher Williams (“Defendant Williams”) as the Associate

Dean of Correctional Programs at the Hill Correctional Center.

      In October 2015, Plaintiff voluntarily dropped a course mid-semester. In

accordance with IDOC Directives and Hill Correctional Center Rules, Plaintiff was

suspended from all IDOC school assignments for six months, from November 2015

through May 2016. On June 1, 2016, Defendant Williams issued Plaintiff a letter stating

his six-month suspension had expired and he would be called back to register for the
                        2:19-cv-02106-EIL # 48       Page 2 of 37




upcoming school semester. Plaintiff reenrolled in the College’s Associate Degree

Program shortly thereafter.

      In August 2016, Defendant Williams learned that Plaintiff previously obtained an

Associate in General Studies Degree from Kaskaskia Community College. IDOC and

College Rules preclude any student from enrolling in an educational program if the

student has already met the educational goals of that program. Defendant Williams’

supervisor, Dean of Correctional Programs North Jennifer Billingsley (“Dean Billingsley”),

directed Defendant Williams to notify Plaintiff that he would be removed from the

Associate Degree Program. On August 28, 2016, Defendant Williams met with Plaintiff

and informed him that he would be removed from the Associate Degree Program because

he already had an Associate in General Studies Degree.

      Plaintiff later expressed interest in automotive technology courses, which the

College planned to begin offering through its vocational program at the Hill Correctional

Center. Defendant Williams agreed that Plaintiff would be in the first class of students

enrolled in automotive technology courses. In October 2018, however, Plaintiff transferred

to another correctional facility before the automotive technology program began.

      On March 28, 2019, Plaintiff filed a complaint against the College, its President Dr.

Jonathon Bullock, and Defendant Williams alleging that his November 2015 six-month

suspension violated various contract and constitutional rights. Pursuant to this Court’s

March 9, 2020 dismissal order, only Plaintiff’s First Amendment retaliation allegations

against Defendant Williams remain. To support this claim, Plaintiff now alleges he sent a

request slip and two letters to the Hill Correctional Center Warden regarding his six-month

suspension from IDOC school assignments. Plaintiff alleges Defendant Williams




                                            2
                         2:19-cv-02106-EIL # 48       Page 3 of 37




retaliated against him for sending the request slip and letters by: (1) removing him from

the Associate Degree Program on August 26, 2016; (2) issuing him a disciplinary ticket

on October 13, 2016; and (3) denying him enrollment in educational and vocational

programs from August 26, 2016, to October 21, 2018.

       Plaintiff’s claims should be dismissed for several reasons. First, Plaintiff failed to

exhaust his administrative remedies. Plaintiff admits he did not grieve the October 13,

2016 disciplinary ticket. Plaintiff also admits he did not grieve any of his alleged attempts

to enroll in educational or vocational courses from August 26, 2016, to October 21, 2018.

On August 31, 2016, Plaintiff filed a grievance requesting an explanation for his removal

from the Associate Degree Program, however this grievance did not mention his alleged

request slip or letters to the Warden, nor did it allege that his removal was in retaliation

for any protected activity. Accordingly, Plaintiff’s claims should be dismissed for failure to

exhaust administrative remedies in the IDOC grievance procedure.

       Even if Plaintiff had exhausted his administrative remedies, there is no genuine

issue of material fact to support his First Amendment retaliation claims. Plaintiff has

provided no evidence of a causal connection between Defendant Williams’ actions and

any alleged protected activity. In fact, the evidence shows that Defendant Williams did

not take many of the adverse actions alleged. It is clear that Dean Billingsley, not

Defendant Williams, determined Plaintiff should be removed from the Associate Degree

Program after learning Plaintiff already had an Associate in General Studies Degree. In

addition, Plaintiff admits that Defendant Williams agreed to enroll him in the first class of

vocational students in the automotive technology program. Finally, Plaintiff admits to the

misconduct for which he was cited in the October 13, 2016 disciplinary ticket.




                                              3
                        2:19-cv-02106-EIL # 48          Page 4 of 37




      For these reasons, no reasonable jury could find that Defendant Williams retaliated

against Plaintiff based on any First Amendment protected activity. Defendant Williams

therefore requests that this Court dismiss Plaintiff’s claims in their entirety and grant

summary judgment in Defendant Williams’ favor.

                                  II.    DOCUMENTS

      The following pleadings and documents are referenced in this Statement of

Undisputed Material Facts and attached as indicated:

         Exhibit    Description

         A.         Plaintiff’s Complaint

         B.         Defendant’s Answer to the Complaint and Affirmative Defenses

         C.         Plaintiff’s Responses to Defendant’s Interrogatories

         D.         Plaintiff’s Responses to Defendant’s Document Requests

         E.         Deposition Transcript of Plaintiff Calvin Grissom

         F.         Affidavit of Christopher Williams

         G.         Affidavit of Jennifer Billingsley

         H.         Associate Dean Job Description

         I.         20 Ill. Admin. Code Sections 504.12 and 504.30

         J.         IDOC Directive 04.10.108

         K.         Lake Land College School Rules

         L.         Hill Correctional Center School Manual

         M.         January 6, 2016 Email from Billingsley to Associate Deans

         N.         January 7, 2016 Removal Memorandum to Dixon Student

         O.         IDOC Procedure 08.800

         P.         IDOC Notification of Educational Reimbursement Requirement

         Q.         Hill Correctional Center Academic Rules for School/Library


                                             4
                              2:19-cv-02106-EIL # 48       Page 5 of 37




              R.           Lake Land College/Hill Correctional Center Exit Interview

              S.           December 2, 2015 Suspension Memorandum to Plaintiff

              T.           May 27, 2016 Email from Frost to Defendant Williams

              U.           May 27, 2016 Counseling Summary

              V.           June 1, 2016 Reinstatement Letter from Defendant Williams

              W.           August 24, 2016 Email from Burgins to Defendant Williams

              X.           August 31, 2016 Grievance

              Y.           September 2, 2016 Memorandum from Frost to Defendant Williams

              Z.           September 6, 2016 Email from Defendant Williams to Billingsley

              AA.          October 13, 2016 Offender Disciplinary Report

              BB.          October 22, 2016 Final Summary Report

              CC.          January 24, 2017 Email from Defendant Williams to Neal

              DD.          March 1, 2018 Request to Transfer

              EE.          September 11, 2018 Request to Transfer

              FF.          Kaskaskia College Transcripts

                             III.    UNDISPUTED MATERIAL FACTS

         1.         Plaintiff Calvin Grissom is a former an inmate of the Hill Correctional Center

in Galesburg, Illinois. (Exhibit F – Williams Affidavit ¶ 10; Exhibit G – Billingsley Affidavit

¶ 18).

         2.         Lake Land College is an Illinois community college providing education

services to students seeking an associate degree or career training. (Exhibit F – Williams

Affidavit ¶ 2; Exhibit G – Billingsley Affidavit ¶ 2).

         3.         The College contracts with IDOC to provide educational services to inmates

at correctional facilities throughout Illinois, including academic and vocational courses at



                                                   5
                           2:19-cv-02106-EIL # 48        Page 6 of 37




the Hill Correctional Center. (Exhibit F – Williams Affidavit ¶ 2; Exhibit G – Billingsley

Affidavit ¶ 2). IDOC employee Warden Mark Williams (the “Warden”) has been the

Assistant Warden at the Hill Correctional Center since February 16, 2016. (Exhibit F –

Williams Affidavit ¶ 6).

       4.      Through the College’s academic courses offered at the Hill Correctional

Center, students may obtain credit toward an Associate in Liberal Studies (“ALS”) degree

(“ALS”). (Exhibit F – Williams Affidavit ¶ 4).

       5.      The College also offers vocational training courses. (Exhibit F – Williams

Affidavit ¶ 4; Exhibit G – Billingsley Affidavit ¶ 2).

       6.      From June 2015 through October 2018, the College offered custodial

maintenance, horticulture, and career technologies classes at the Hill Correctional

Center. (Exhibit F – Williams Affidavit ¶ 31). Due to staffing unavailability, horticulture

classes were only offered at the Hill Correctional Center from April 27, 2015, through

January 25, 2016, and from August 21, 2017 through the present. (Exhibit F – Williams

Affidavit ¶ 31).

       7.      The College began offering automotive technology classes at the Hill

Correctional Center on July 30, 2019. (Exhibit F – Williams Affidavit ¶ 32).

       8.      Jennifer Billingsley is the Dean of Correctional Programs North at the

College. (Exhibit F – Williams Affidavit ¶ 1; Exhibit G – Billingsley Affidavit ¶ 1).

       9.      Dean Billingsley is responsible for overseeing the College’s educational and

vocational programs provided to inmates at twelve correctional facilities throughout the

northern region of Illinois, including the Hill Correctional Center. (Exhibit G – Billingsley




                                                 6
                           2:19-cv-02106-EIL # 48          Page 7 of 37




Affidavit ¶ 3). She also is responsible for overseeing the curriculum for College programs

at all correctional facilities in Illinois. (Exhibit G – Billingsley Affidavit ¶ 3).

       10.     Dean Billingsley is the direct supervisor for all Associate Deans assigned to

these correctional facilities. (Exhibit G – Billingsley Affidavit ¶ 3).

       11.     Defendant Chris Williams is the Associate Dean of Correctional Programs

at the Hill Correctional Center. (Exhibit F – Williams Affidavit ¶ 1; Exhibit G – Billingsley

Affidavit ¶ 16).

       12.     Defendant Williams is responsible for managing the College’s programs at

the Hill Correctional Center, including monitoring course offerings and scheduling,

supervising instructional faculty and staff, and ensuring compliance with College and

IDOC policies and regulations. (Exhibit F – Williams Affidavit ¶ 3; Exhibit G – Billingsley

Affidavit ¶ 16).

       13.     Like all College employees assigned to IDOC facilities, Defendant Williams

also is responsible for observing offender conduct and preparing disciplinary reports.

(Exhibit F – Williams Affidavit ¶ 3; Exhibit G – Billingsley Affidavit ¶ 16; Exhibit I – DEF

00063-00066).

       14.     IDOC monitors and enforces the College’s compliance with IDOC Directives

and rules. (Exhibit F – Williams Affidavit ¶ 7; Exhibit G – Billingsley Affidavit ¶ 4).

       15.     IDOC employs Educational Facility Administrators to complete periodic

audits of the College’s programs at IDOC correctional facilities. (Exhibit F – Williams

Affidavit ¶ 7; Exhibit G – Billingsley Affidavit ¶ 4).

       16.     From 2010 through 2018, former IDOC employee Becky Burgins (“EFA

Burgins”) was the Educational Facility Administrator assigned to monitor and audit the




                                                  7
                              2:19-cv-02106-EIL # 48   Page 8 of 37




College’s programs at the Hill Correctional Center. (Exhibit F – Williams Affidavit ¶ 7;

Exhibit G – Billingsley Affidavit ¶ 13).

Relevant College and IDOC Rules

       17.     Lake Land College School Rules (“School Rules”), the Hill Correctional

Center School Manual, IDOC Administrative Directives (“IDOC Directives”), and state and

federal law govern the College’s programs and operations at the Hill Correctional Center.

(Exhibit A – Compl. ¶ 2; Exhibit B – Ans. ¶ 2; Exhibit F – Williams Affidavit ¶ 5; Exhibit G

– Billingsley Affidavit ¶ 4).

       18.     IDOC Directive 04.10.108 applies to student assessment and placement in

educational and vocational programs at IDOC correctional facilities. (Exhibit J – DEF

000113-000117; Exhibit A – Compl. Ex. 3; Exhibit F – Williams Affidavit ¶ 8; Exhibit G –

Billingsley Affidavit ¶ 5).

       19.     Section G (7) of IDOC Directive 04.10.108 states that students who drop an

educational or vocational program “shall not be permitted to re-enroll or enroll in another

school assignment for a minimum of 45 calendar days” and “may request re-enrollment

after 45 calendar days.” (Exhibit J – DEF 000116; Exhibit A – Compl. Ex. 3).

       20.     Paragraph 2 of the School Rules cites to Section G (7):

       Students who drop an educational or vocational program or are removed
       for disciplinary reasons shall not be permitted to re-enroll in another school
       assignment for a minimum of 45 calendar days (AD 04.10.108).

(Exhibit K – DEF 00027).

       21.     The Hill Correctional Center School Manual also incorporates Section G (7)

but extends the suspension period to six months:

       Per AD 04.10.108, G.7., “Students who drop an education or vocational
       program or are removed for disciplinary reasons, as determined by the EFA,


                                               8
                           2:19-cv-02106-EIL # 48     Page 9 of 37




       shall not be permitted to re-enroll or enroll in another school assignment for
       a minimum of 45 days…” Based on this AD, the minimum time period
       permitted for enrollment in a voluntary vocational or college academic
       assignment at the Hill Correctional Center is increased to 6 calendar
       months. As defined by the aforementioned policy, students seeking
       voluntary vocational/college assignments may request re-enrollment and be
       placed on a waitlist when this 6 month period has expired.

(Exhibit L – DEF 000107).

       22.        The IDOC administrators at the Hill Correctional Center extended the

suspension period beyond the “minimum of 45 calendar days” in Section G (7) to deter

students from enrolling in a specific course for the purpose of associating with certain

offenders and then dropping the course shortly thereafter. (Exhibit G – Billingsley Affidavit

¶ 6). The intent of the six-month suspension policy was to ensure that students on a

course waiting list who actually wished to complete the course were not crowded out by

students who only wished to enroll in the course temporarily. (Exhibit G – Billingsley

Affidavit ¶ 6).

       23.        Section G (12) of IDOC Directive 04.10.108 states students may not

complete more than two post-secondary programs while incarcerated:

       A student who has completed two post-secondary programs, certificate or
       degree, during his or her current incarceration within the Department shall
       not be enrolled in a third program unless: (a) Approved by the Chief
       Administrative Officer and Administrator of Adult Educational and
       Vocational Services; and (b) There is no waiting list in that respective
       program at the time of the request.

(Exhibit J – DEF 000117; Exhibit A – Compl. Ex. 3).

       24.        Based on IDOC Directive 04.10.108 Section G (12), the College does not

allow students to enroll in an educational program if the student has already met the

educational goals of that program. (Exhibit F – Williams Affidavit ¶ 9; Exhibit G –



                                              9
                         2:19-cv-02106-EIL # 48         Page 10 of 37




Billingsley Affidavit ¶ 7). Accordingly, the College does not allow students to enroll in the

Associate Degree Program if they have already obtained an ALS degree from another

educational institution. (Exhibit F – Williams Affidavit ¶ 9; Exhibit G – Billingsley Affidavit

¶ 7).

        25.    The Illinois Unified Code of Corrections, 730 ILCS 5/3 et seq., also

addresses enrollment in educational programs during a person’s incarceration at IDOC

facilities. Section 3-6-2 states that an incarcerated person who participates and completes

an educational program provided by or through IDOC and is awarded the number of credit

hours required for the award or degree shall reimburse IDOC for the cost incurred in

providing the education that qualifies for the award or degree. 730 ILCS 5/3-6-2(d).

(Exhibit G – Billingsley Affidavit ¶ 11).

        26.    The IDOC Notification of Educational Reimbursement Requirement form

affirms these reimbursement requirements for students enrolled in the College through

the Hill Correctional Center. (Exhibit P – DEF 00025)

        27.    Former IDOC Procedure 08.800, “Inmate College Tuition Reimbursement,”

precludes any person who has an outstanding balance and has not made any payments

toward tuition debt who is again placed in IDOC custody from enrolling in a post-

secondary program. (Exhibit N – DEF 000112; Exhibit G – Billingsley Affidavit ¶ 12).

        28.    The College applied IDOC Procedure 08.800 at all times relevant to

Plaintiff’s claims. (Exhibit G – Billingsley Affidavit ¶ 12).




                                               10
                          2:19-cv-02106-EIL # 48       Page 11 of 37




Plaintiff’s Enrollment in the College’s Associate Degree Program

         29.   Former College employee Chris Lehr was the Associate Dean assigned to

the Hill Correctional Center beginning July 1, 2009, and she left this position on January

28, 2015. (Exhibit G – Billingsley Affidavit ¶ 14).

         30.   Due to Lehr’s unexpected departure, Dean Billingsley continued performing

her regular duties as the Dean of Correctional Programs North while also performing

many of Lehr’s responsibilities at the Hill Correctional Center. (Exhibit G – Billingsley

Affidavit ¶ 15).

         31.   Plaintiff enrolled in the College’s Associate Degree Program in June 2015.

(Exhibit F – Williams Affidavit ¶ 10; Exhibit G – Billingsley Affidavit ¶ 18).

         32.   Dean Billingsley was not aware whether Plaintiff had previously obtained an

ALS degree before enrolling in the College’s Associate Degree Program. (Exhibit G –

Billingsley Affidavit ¶ 18).

         33.   Upon his enrollment, Plaintiff received and signed the School Rules, the Hill

Correctional Center Academic Rules for School/Library, and IDOC Notification of

Educational Reimbursement Requirement. (Exhibit K – DEF 00027-00028; Exhibit Q –

DEF 00026; Exhibit P – DEF 00025).

         34.   Defendant Williams became the Associate Dean at the Hill Correctional

Center on July 27, 2015. (Exhibit F – Williams Affidavit ¶ 1; Exhibit G – Billingsley Affidavit

¶ 16).

         35.   Defendant Williams was not employed by the College in June 2015 and

therefore did not review Plaintiff’s transcripts prior to Plaintiff’s enrollment in the Associate

Degree Program. (Exhibit F – Williams Affidavit ¶ 10).




                                               11
                        2:19-cv-02106-EIL # 48      Page 12 of 37




Plaintiff’s Voluntary Mid-Semester Withdrawal

       36.    In October 2015, Plaintiff voluntarily dropped a course in the Associate

Degree Program knowing that he may be suspended from the College’s programs if he

voluntarily withdrew from a course. (Exhibit R – DEF 0001; Exhibit E – Pl. Dep. Tr. 36:

11-18; 37: 2-12; 42: 12-19; 43:4-12; Exhibit A – Compl. ¶ 5; Exhibit B – Ans. ¶ 5).

       37.    In accordance with the College and Hill Correctional Center procedures,

Plaintiff completed and signed the Lake Land College Exit Interview Form, which warned:

“Please understand that if this action is voluntary and/or disciplinary, you may be

suspended from taking any classes.” (Exhibit R – DEF 0001; Exhibit E – Pl. Dep. Tr. 47:

11-24).

       38.    Plaintiff wrote on the Lake Land College Exit Interview Form that he

withdrew from the course due to personal stress: “Dealing with high level of stress and

depression due to pending custody court. I was not able to focus, I respect your final

decision.” (Exhibit R – DEF 0001).

       39.    On December 2, 2015, Defendant Williams issued Plaintiff a memorandum

regarding his withdrawal. (Exhibit A – Compl. Ex. 4; Exhibit S – DEF 000054).

       40.    The memorandum informed Plaintiff that he would be suspended from all

vocational or college academic programs for six months, beginning November 5, 2015,

and that he may apply to the waitlist after the six-month period expired, explaining:

       When a student fails to complete his education for any reason, the entire
       school program is affected, including students who were unable to enroll in
       that student’s place. Your decisions do not just affect you as an individual
       for this reason. The college program is determined to improve student
       retention and ensure students who enroll in coursework are truly invested
       in completing the course and pursuing a degree. Retention continues to be
       an important consideration in whether college academic programs should
       be retained. The Exit Interview Process has been established to improve


                                            12
                        2:19-cv-02106-EIL # 48       Page 13 of 37




       overall course completion. Students who are not serious or able to reach
       their educational foals should not enroll in courses until they are certain of
       their ability to complete.

(Exhibit S – DEF 000054; Exhibit A – Compl. Ex. 4).

       41.    Plaintiff did not grieve his six-month suspension from IDOC school

assignments. (Exhibit E – Pl. Dep. Tr. 56: 3-5).

       42.    Plaintiff acknowledges that the IDOC grievance procedure was at all times

available to him to file a grievance against any College or IDOC employee. (Exhibit E –

Pl. Dep. Tr. 226: 7-9; 223: 11-24; 224: 1-10).

       43.    In or around May 2016, Plaintiff inquired about the eligibility requirements

for Roosevelt University, a program that was considering offering academic courses at

the Hill Correctional Center. (Exhibit F – Williams Affidavit ¶ 13).

       44.    On May 27, 2016, IDOC Correctional Counselor John Frost emailed

Defendant Williams:

       I met with Offender Grissom B46680 and he was concerned about getting
       signed up for classes at Roosevelt when they start here at Hill. He stated
       he was on a suspension with Lake Land due to dropping a class he didn’t
       need or shouldn’t have taken and is concerned that this will affect his ability
       to get signed up with Roosevelt. Any insight on this guy’s situation would be
       appreciated! Thank you!

(Exhibit T – DEF 0019).

       45.    Defendant Williams responded to Frosts email: “Roosevelt is not here yet

and I will not have any say on who they take. You have to have you[r] ALS degree in

order for them to consider you.” (Exhibit T – DEF 0018).

       46.    Later that day, Frost entered a counseling summary to Plaintiff stating:

“Note to Offender: Per Our Conversation, Mr. Williams followed up with me and

responded: ‘Roosevelt is not here yet and I will not have any say on who they take. You


                                             13
                         2:19-cv-02106-EIL # 48       Page 14 of 37




have to have you ALS degree in order for them to consider you.’” (Exhibit U – Reply to

Request p. 6).

       47.    On June 1, 2016, Defendant Williams issued Plaintiff a letter stating his six-

month suspension from IDOC school assignments had expired and therefore he was

eligible to re-enroll in the College’s programs:

       I received your request to be re-admitted into school. Your suspension
       ended on June 1, 2016 [.] You are now eligible to be put back on the college
       academic list. You will automatically be called back to register for school
       during the Fall Module 1 in August. Thank you for your interest in the Lake
       Land College program at Hill Correctional Center.

(Exhibit B – Ans. ¶ 6; Exhibit V – Compl. Ex. 5).

       48.    Plaintiff re-enrolled in the College’s Associate Degree Program shortly

thereafter. (Exhibit F – Williams Affidavit ¶ 14).

Discovery of Plaintiff’s ALS Degree

       49.    After Plaintiff reenrolled in the Associate Degree Program, he continued to

express interest in attending Roosevelt University. (Exhibit F – Williams Affidavit ¶ 15).

       50.    Plaintiff informed Defendant Williams that he was eligible to enroll in

Roosevelt University because he already had an ALS degree and asked for a copy of his

college transcripts. (Exhibit F – Williams Affidavit ¶ 15).

       51.    Defendant Williams reviewed Plaintiff’s transcripts and confirmed that

Plaintiff did in fact obtain an Associate in General Studies Degree from Kaskaskia

Community College on July 30, 2004, during a previous IDOC incarceration. (Exhibit F –

Williams Affidavit ¶ 16); (Exhibit FF – HCC 000521).

       52.    Defendant Williams informed Dean Billingsley that Plaintiff already had an

Associate in General Studies degree from Kaskaskia Community College, and Dean



                                              14
                        2:19-cv-02106-EIL # 48        Page 15 of 37




Billingsley confirmed to Defendant Williams that Plaintiff should be removed from the

Associate Degree Program. (Exhibit F – Williams Affidavit ¶ 16; Exhibit G – Billingsley

Affidavit ¶ 19).

         53.   In addition, Dean Billingsley determined that Plaintiff had not made any

payments toward the tuition debt for the credits he earned toward his ALS degree while

previously incarcerated and was therefore precluded from enrolling in the Associate

Degree Program under IDOC Procedure 08.800. (Exhibit G – Billingsley Affidavit ¶ 20).

         54.   In addition, in August 2016, EFA Burgins audited LLC’s programs at the Hill

Correctional Center and reviewed whether the students enrolled in the programs met

eligibility requirements. (Exhibit F – Williams Affidavit ¶ 17; Exhibit W – DEF 0014).

         55.   On August 24, 2016, EFA Burgins sent Defendant Williams an email stating

Plaintiff already had an ALS degree. (Exhibit F – Williams Affidavit ¶ 17; Exhibit W – DEF

0014).

         56.   Defendant Williams responded to Burgin’s email: “I have call passed him

over to inform and I will drop him. I will tell him he needs to wait on Roosevelt.” (Exhibit F

– Williams Affidavit ¶ 17; Exhibit W – DEF 0013).1

Plaintiff’s Removal from the Associate Degree Program

         57.   On August 26, 2016, Defendant Williams met with Plaintiff and informed him

he was not eligible for the College’s Associate Degree Program because he already had

an ALS degree. (Exhibit A – Compl. ¶ 12; Exhibit B – Ans. ¶ 12; Exhibit H – DEF 00035-

00037; Exhibit F – Williams Affidavit ¶ 18).




      A “call pass” allows an offender to leave his or her housing unit, assignment, or line
         1

movement to travel to a specific alternative destination.


                                               15
                        2:19-cv-02106-EIL # 48       Page 16 of 37




       58.    On August 31, 2016, Plaintiff filed a grievance regarding his removal from

the College’s Associate Degree Program alleging that an ALS degree from the College is

not the same as his Associate in General Studies Degree from Kaskaskia Community

College. (Exhibit X – HCC 000379-000380; Exhibit A – Compl. Ex. 7). In his grievance,

Plaintiff complained that he did not receive a letter from the College explaining why he

was removed from the Associate Degree Program. (Exhibit X – HCC 000379-000380;

Exhibit A – Compl. Ex. 7).

       59.    On September 2, 2016, IDOC Correctional Counselor Frost forwarded

Plaintiff’s Grievance to Defendant Williams and asked Defendant Williams to review the

grievance and provide a brief response. (Exhibit F – Williams Affidavit ¶ 19; Exhibit Y –

DEF 000121).

       60.    On September 6, 2016, Defendant Williams emailed the Plaintiff’s

grievance to Dean Billingsley, stating: “The grievance is attached with his evaluation. I

would appreciate any help you could provide. I informed the student that we could not

offer him anything because he already has a[n] Associate Degree.” (Exhibit F – Williams

Affidavit ¶ 20; (Exhibit G – Billingsley Affidavit ¶ 22; Exhibit Z – DEF 000120).

       61.    On September 7, 2016, Dean Billingsley emailed Defendant Williams the

following draft response to Plaintiff’s grievance:

       Offender Grissom was verbally informed in person that his participation in
       the Associate program at Hill CC ended once his associate degree earned
       at Kaskaskia College was identified from his Kaskaskia transcript.

       Correctional students cannot take classes indefinitely throughout their
       incarceration. Students who graduate from a post-secondary program
       cannot complete the same post-secondary program at another correctional
       site and college in order to continue to participate in programming in
       perpetuity. Once a student has reached their educational goal, equal



                                             16
                         2:19-cv-02106-EIL # 48       Page 17 of 37




       opportunity must be granted to other students who have not obtained this
       goal.

       Every college student upon graduation must identify a new and different
       goal to improve their re-entry prospects, repeating the same goal does not
       improve re-entry.

(Exhibit F – Williams Affidavit ¶ 21; (Exhibit G – Billingsley Affidavit ¶ 23; Exhibit Z – DEF

000120).

       62.    On September 8, 2016, IDOC Correctional Counselor Frost responded to

Plaintiff’s grievance by attaching Defendant Williams’ written response. (Exhibit X – HCC

000381; Exhibit A – Compl. Ex. 8).

       63.    Defendant Williams’ response incorporated Dean Billingsley’s September

7, 2016 draft response verbatim. (Exhibit F – Williams Affidavit ¶ 21; Exhibit X – HCC

000381; Exhibit A – Compl. Ex. 8; Exhibit Z – DEF 000120).

       64.    On October 7, 2016, Defendant Williams met with Plaintiff again to address

Plaintiff’s concerns about his removal from the College’s Associate Degree Program.

(Exhibit F – Williams Affidavit ¶ 22). Defendant Williams explained to Plaintiff that he could

no longer attend the Associate Degree Program because he already had an ALS degree.

(Exhibit F – Williams Affidavit ¶ 22). Plaintiff argued that his Associate in General Studies

Degree from Kaskaskia Community College is not the same degree as an Associate of

Liberal Studies Degree from Lake Land College. (Exhibit F – Williams Affidavit ¶ 22).

       65.    Plaintiff acknowledged during his deposition that he is not aware of any

differences between his Associate in General Studies Degree from Kaskaskia Community

College and an Associate of Liberal Studies Degree from Lake Land College beyond their

titles. (Exhibit E – Pl. Dep. Tr. 133: 5-18).




                                                17
                         2:19-cv-02106-EIL # 48       Page 18 of 37




Plaintiff’s October 13, 2016 Misconduct

         66.   On October 13, 2016, Plaintiff arrived in the foyer of the school building to

attend the barbershop. (Exhibit F – Williams Affidavit ¶ 25).

         67.   Defendant Williams directed students to remove their hats while inside the

school building. (Exhibit F – Williams Affidavit ¶ 25).

         68.   Defendant Williams also directed Plaintiff to remove his hat. (Exhibit F –

Williams Affidavit ¶ 25; Exhibit E – Pl. Dep. Tr. 253: 18).

         69.   Plaintiff admits he did not comply with Defendant Williams’ directive to

remove his hat. (Exhibit E – Pl. Dep. Tr. 256: 18-24; 257: 1-24; 258: 1-17).

         70.   In addition, Plaintiff admits he told Defendant Williams that he was a civilian

worker, not IDOC security, and that Plaintiff did not have to engage with him. (Exhibit E –

Pl. Dep. Tr. 258: 21-24; 259: 1-12).

         71.   Correctional Officer Powell directed Plaintiff to remove his hat, and Plaintiff

complied. (Exhibit F – Williams Affidavit ¶ 26; Exhibit E – Pl. Dep. Tr. 261: 13-20).

         72.   Defendant Williams asked Plaintiff for his identification and completed an

Offender Disciplinary Report regarding Plaintiff’s conduct. (Exhibit F – Williams Affidavit

¶ 27).

         73.   Defendant Williams wrote the following observation on the Offender

Disciplinary Report:

         On 10-13-16 at approximately 8:30 am Associate Dean Williams asked
         orientation school students to remove their hats. All offenders complied
         except Mr. Grissom who yelled fuck you you ain’t no police. Offender
         Grissom continued with have [sic] no respect unless you are security and
         I’m here for Barbershop. Associate Dean informed him that he still needs to
         remove his hat in the school building. Offender Grissom continued with
         you’re going to have to write me a ticket. CO Powell instructed Grissom to
         remove his hat and he complied. Offender Grissom continued with I have


                                             18
                        2:19-cv-02106-EIL # 48       Page 19 of 37




       issue with you anyway since I am no longer take classes. Offender Grissom
       was positively identified by his state ID B46680.

(Exhibit AA – HCC 000373).

       74.    Defendant Williams cited the following offenses on the Offender Disciplinary

Report: “403-Disobeying a direct order, 304-insulance.” (Exhibit AA – HCC 000373).

       75.    On October 22, 2016, the IDOC Program Committee issued a Final

Summary Report finding Plaintiff guilty of Offense 304 (Insolence) and Offense 403,

stating:

       Educator Williams reports all offenders were given a direct order to remove
       their hats, when entering school, offender Grissom did not comply. Written
       report reflects offender Grissom told Educator Williams: “I have no respect
       unless you are security.” Officer Powell confirmed that offender Grissom did
       not comply with Mr. Williams [sic] direct order.

(Exhibit BB – HCC 000372).

       76.    Plaintiff did not grieve the Offender Disciplinary Report. (Exhibit E – Pl. Dep.

Tr. 265: 5-9; 272: 8-14).

Additional Programs and Courses Offered to Plaintiff

       77.    On January 24, 2017, Defendant Williams emailed IDOC employee Lance

Neal regarding recommendations for a teaching assistant position and suggested that

Neal contact Plaintiff, stating Plaintiff had requested to be a teaching assistant before.

(Exhibit F – Williams Affidavit ¶ 28; Exhibit CC – DEF 0016).

       78.    On March 1, 2018, Plaintiff submitted a Request to Transfer form asking

that he be transferred to a correctional facility that offers an automotive technology or

culinary program. (Exhibit DD – HCC 000159).

       79.    Requests to Transfer forms are processed by the IDOC Transfer

Coordinators Office. (Exhibit G – Billingsley Affidavit ¶ 25). College employees neither


                                             19
                         2:19-cv-02106-EIL # 48        Page 20 of 37




receive nor are responsible for reviewing any such requests. (Exhibit G – Billingsley

Affidavit ¶ 25).

       80.     The College did not offer automotive technology or culinary courses at the

Hill Correctional Center in March 2018. (Exhibit F – Williams Affidavit ¶ 31).

       81.     Plaintiff was informed that the College would soon begin offering automotive

technology classes at the Hill Correctional Center and that the College was seeking an

instructor for the new program. (Exhibit F – Williams Affidavit ¶ 32; Exhibit E – Pl. Dep.

Tr. 123: 23-24; 124: 1-7; 174: 21-24; 175: 1-5; 180: 22-24; 181: 1-10).

       82.     Defendant Williams agreed that Plaintiff would be in the first class of

students in the automotive technology classes once the program began. (Exhibit F –

Williams Affidavit ¶ 32; Exhibit E – Pl. Dep. Tr. 18: 12-21).

       83.     On September 11, 2018, Plaintiff issued a “Request to Transfer” form to the

IDOC Transfer Coordinators Office asking that he be transferred to a correctional facility

that offers a welding program. (Exhibit EE – HCC 000142).

       84.     The College did not offer welding courses at the Hill Correctional Center in

September 2018. (Exhibit F – Williams Affidavit ¶ 31).

       85.     Plaintiff did not file any grievances about any alleged attempts to enroll in

educational or vocational courses from August 26, 2016, to October 21, 2018. (Exhibit E

– Pl. Dep. Tr. 166: 1-4; 213: 14-20).

       86.     In October 2018, Plaintiff was transferred to the East Moline Correctional

Facility in East Moline, Illinois. (Exhibit F – Williams Affidavit ¶ 32; Exhibit G – Billingsley

Affidavit ¶ 26).




                                              20
                        2:19-cv-02106-EIL # 48       Page 21 of 37




                               IV.        LEGAL STANDARD

       A motion for summary judgment should be granted “if the pleadings, depositions,

answers to interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and the moving party is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(c). No genuine issue of material fact

exists if no reasonable jury could find for the nonmoving party. Van Antwerp v. City of

Peoria, 627 F.3d 295, 297 (7th Cir. 2010). To oppose a motion for summary judgment,

the nonmoving party “must do more than raise a ‘metaphysical doubt’ as to the material

facts,” but must come forward with specific facts showing that there is a genuine issue for

trial. Gleason v. Mesirow Financial, Inc., 118 F.3d 1134, 1139 (7th Cir. 1997).

                                     V.     ARGUMENT

       Plaintiff alleges that Defendant Williams retaliated against him for sending a

request slip and two letters to the Warden regarding his October 2015 six-month

suspension from school assignments at IDOC. Specifically, Plaintiff alleges Defendant

Williams retaliated against him by: (1) removing Plaintiff from the Associate Degree

Program on August 26, 2016; (2) issuing Plaintiff a disciplinary ticket on October 13, 2016;

and (3) denying Plaintiff enrollment in vocational and academic programs from August

26, 2016, to October 21, 2018.

       Plaintiff failed to exhaust his administrative remedies regarding his retaliation

claims and is therefore precluded from brining these claims here. Moreover, even if

Plaintiff did exhaust his administrative remedies, his allegations of First Amendment

retaliation are based solely on speculation and are clearly contrary to record. For these

reasons, Plaintiff’s claims against Defendant Williams should be summarily dismissed.




                                             21
                         2:19-cv-02106-EIL # 48       Page 22 of 37




       A.     Plaintiff Failed to Exhaust His Administrative Remedies.

       Exhaustion of administrative remedies “is a condition precedent to suit in federal

court.” Perez v. Wisconsin Dep't of Corr., 182 F.3d 532, 535 (7th Cir. 1999). The Prison

Litigation Reform Act (“PLRA”) mandates that “[n]o action shall be brought with respect

to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative remedies

as are available are exhausted.” 42 U.S.C.A. §1997e(a). The Seventh Circuit takes a

“‘strict compliance approach to exhaustion,’ meaning that the prisoner must properly use

the prison's grievance system.” Santiago v. Anderson, 496 Fed. Appx. 630, 636 (7th Cir.

2012) (quoting Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006)).

       The IDOC grievance procedure includes several steps prisoners must take to

exhaust administrative remedies. 20 Ill. Admin. Code §504.810. A prisoner first must seek

the assistance from an inmate counselor. 20 Ill. Admin. Code §504.810. If the prisoner is

not satisfied with the counselor's resolution of the complaint, he may then submit a formal

grievance to the prison's grievance officer. 20 Ill. Admin. Code § 504.810. The grievance

officer then reviews the grievance and forwards his recommendation to the warden. 20

Ill. Admin. Code § 504.830. If the warden denies the prisoner's grievance, the prisoner

has 30 days to appeal the warden's decision to the Director, who then may order a hearing

before the Administrative Review Board. 20 Ill. Admin. Code §504.850.

              1.     Plaintiff failed to exhaust his administrative remedies regarding
                     any First Amendment retaliation claims arising out of his
                     removal from the Associate Degree Program.

       The Illinois Administrative Code requires that a grievance “contain factual details

regarding each aspect of the offender's complaint, including what happened, when, where




                                              22
                        2:19-cv-02106-EIL # 48           Page 23 of 37




and the name of each person who is the subject of or who is otherwise involved in the

complaint.” 20 Ill. Admin. Code §504.810. To comply with the PLRA’s exhaustion

mandate, the Seventh Circuit has held that an inmate must give enough information to

provide correctional officials “a fair opportunity to address his complaint.” Rodriguez v.

Judkins, 2020 WL 6273480, at 4 (N.D. Ill. 2020).

       In Price v. Friedrich, Case No. 19-24858; 16 F. App'x 8, *9 (7th Cir. 2020), for

example, prisoner Roland Price alleged that prison official Phillip Friedrich destroyed his

legal materials in retaliation for Price’s prior grievance against another prison official.

Price then filed a grievance against Friedrich regarding the destruction of his legal

materials but did not allege that Friedrich retaliated against Price for his prior grievance

against Friedrich's colleague. Id. at *10. The district court dismissed Price’s First

Amendment retaliation claim, holding that because Price did not clearly identify the issue

of retaliation in his grievances, “the complaint examiner had no opportunity to investigate

and determine the facts of his retaliation claim.” Id.

       On appeal, Price argued that the district court held him to a “heightened pleading

standard” because “retaliation is not a factual detail; rather it is a legal theory or

conclusion.” Id. The Seventh Circuit disagreed and upheld the dismissal, reasoning that,

for purposes of exhaustion, “the Prison Litigation Reform Act requires prisoners to provide

a prison with ‘notice of, and an opportunity to correct, a problem.’” Id. (quoting Schillinger

v. Kiley, 954 F.3d 990, 995–96 (7th Cir. 2020) and citing Jones v. Bock, 549 U.S. 199,

219 (2007)). “Price failed to apprise the complaint examiner of his claim by first mentioning

it in any of his underlying grievances.” Id. See also Harris v. Iverson, 751 Fed. Appx. 945

(7th Cir. 2019), reh'g denied (Mar. 13, 2019) (dismissing a prisoner’s claim that he was




                                             23
                        2:19-cv-02106-EIL # 48      Page 24 of 37




terminated from his kitchen position in retaliation for First Amendment protected activity

where the prisoner’s initial grievance only complained that his termination was not

warranted but did not allege retaliation).

       Similarly here, Plaintiff’s August 31, 2018 grievance did not allege that his removal

from the College’s Associate Degree Program was in retaliation for any First Amendment

protected activity. The grievance made no mention of Plaintiff’s alleged request slips or

letters to the Warden regarding his six-month suspension. See Williams v. Baldwin, 239

F. Supp. 3d 1084, 1091 (N.D. Ill. 2017) (“There is nothing in [IDOC grievance] procedures

that would allow a prisoner to write down only some of his complaints on the grievance

form, and then provide the remainder of his complaints by reference to a previous letter.”).

Plaintiff instead complained that he had not received a letter from the College explaining

why he was removed from the Associate Degree Program. (Exhibit X – HCC 000379-

000380; Exhibit A – Compl. Ex. 7). Under “Relief Requested,” Plaintiff wrote:

       Please allow me to have an equal opportunity at rehabilitation through the
       use of education. I would like a professional letter from Lake Land College
       explaining the reason for removing me from school.

(Exhibit X – HCC 000379-000380; Exhibit A – Compl. Ex. 7).

       In response to Plaintiff’s request, Defendant Williams provided a written

explanation for his removal, with assistance from Dean Billingsley, stating that Plaintiff’s

participation in the Associate Degree Program ended “once his associate degree earned

at Kaskaskia College was identified from his Kaskaskia transcripts” and “[s]tudents who

graduate from a post-secondary program cannot complete the same post-secondary

program at another correctional site and college in order to continue to participate in

programming in perpetuity.” (Exhibit F – Williams Affidavit ¶ 21; Exhibit G – Billingsley




                                             24
                         2:19-cv-02106-EIL # 48       Page 25 of 37




Affidavit ¶ 23; Exhibit X – HCC 000381; Exhibit A – Compl. Ex. 8). Correctional Counselor

Frost attached this statement to the grievance response, thus granting Plaintiff’s request

for an explanation. (Exhibit X – HCC 000381; Exhibit A – Compl. Ex. 8).

       Defendant Williams did not receive “notice of, and an opportunity to correct, a

problem” regarding any claims of retaliation as required by the PLRA before Plaintiff filed

suit. 42 U.S.C.A. §1997e(a). Plaintiff’s grievance failed to provide Defendant Williams with

notice or opportunity to address any claims that Plaintiff’s removal was in retaliation for

his alleged request slips and letters to the Warden regarding his six-month suspension,

thus preventing him from having a fair opportunity to address these claims “on the merits.”

See Williams, 239 F. Supp. 3d at 1093 (quoting Woodford v. Ngo, 548 U.S. 81, 90 (2006)).

Instead, Plaintiff raised these allegations two and a half years later in his March 26, 2019

Complaint. (Exhibit A – Compl. ¶ 16). Plaintiff’s failure to grieve his First Amendment

retaliation claims requires dismissal of his complaint.

              2.     Plaintiff failed to exhaust his administrative remedies regarding
                     the disciplinary ticket and his alleged attempts to enroll in
                     vocational or academic courses.

       Plaintiff also failed to exhaust his administrative remedies regarding his claims that

Defendant Williams retaliated against him by issuing the October 13, 2016 disciplinary

ticket and denying him enrollment in academic and vocational programs from August 26,

2016, to October 21, 2018. Plaintiff admits that he did not grieve the October 13, 2016

disciplinary ticket. (Exhibit E – Pl. Dep. Tr. 265: 5-9; 272: 8-14). Plaintiff also admits that

he did not grieve any of his alleged attempts to enroll in vocational or academic courses

from August 26, 2016, to October 21, 2018. (Exhibit E – Pl. Dep. Tr. 213: 14-20).




                                              25
                         2:19-cv-02106-EIL # 48         Page 26 of 37




       Plaintiff asserts that he did not pursue the IDOC grievance procedure because

IDOC could not order the College to enroll him in its programs or award monetary

damages. (Exhibit E – Pl. Dep. Tr. 168: 18-23; 169: 1-22; 223: 11-24; 224: 1-10; 266: 7-

16). Plaintiff instead chose to send meeting requests to Dean Billingsley and issue written

and verbal requests to the Warden. (Exhibit E – Pl. Dep. Tr. 170: 6-23). However, sending

requests or letters to prison officials is insufficient to comply with the IDOC grievance

procedure. See Rocquemore v. Shearing, 2015 WL 1326115, at 5 (S.D. Ill. Mar. 20, 2015)

(“Although Plaintiff complained of Defendants' medical treatment in a letter addressed to

Dr. Shicker, this is not sufficient to establish exhaustion pursuant to the Illinois

Administrative Code.”); Sykes v. Feinerman, 2010 WL 6001599, at 3 (S.D. Ill. Oct. 5,

2010) (“[L]etters [to the warden] are not on IDOC grievance forms, and do not constitute

grievances within the procedures set forth in § 504.800 et seq.”).

       Moreover, Plaintiff is not excused from complying with the IDOC grievance

procedure, even if he believes IDOC does not have the authority to grant his preferred

remedy. The Seventh Circuit has clearly addressed this argument and held a prisoner

“must exhaust administrative remedies even if he believes that the process is futile or

requests relief that the administrative body does not have power to grant.” Canady v.

Davis, 376 F. App'x 625, 626 (7th Cir. 2010). “[C]ourts will not try to sift futile from effective

remedies for this purpose; instead of asking judges to guess, prisoners must give it a go.”

Richmond v. Scibana, 387 F.3d 602, 604 (7th Cir. 2004). “Even when the prisoner seeks

relief not available in grievance proceedings, notably money damages, exhaustion is a

prerequisite to suit.” Porter v. Nussle, 534 U.S. 516, 524 (2002).




                                               26
                         2:19-cv-02106-EIL # 48        Page 27 of 37




       It is therefore undisputed that Plaintiff failed to exhaust IDOC grievance procedure

requirements regarding the October 13, 2016 disciplinary ticket and any alleged attempts

to enroll in vocational or academic courses from August 26, 2016, to October 21, 2018.

As such, Plaintiff’s First Amendment retaliation claims based on the disciplinary ticket and

alleged attempts to enroll in vocational or academic courses must be dismissed.

       B.     No Reasonable Jury Could Find Defendant Williams Retaliated
              Against Plaintiff for First Amendment Protected Activity.

       To survive summary judgment, Plaintiff must show there exists genuine issues of

material fact that: (1) he engaged in a protected activity; (2) he suffered a deprivation

likely to prevent future protected activities; and (3) there was a causal connection between

the two. Watkins v. Kasper, 599 F.3d 791, 794 (7th Cir. 2010). While Plaintiff is entitled

to reasonable inferences in his favor, “inferences that are supported by only speculation

or conjecture will not defeat a summary judgment motion.” Herzog v. Graphic Packaging

Int’l, Inc., 742 F.3d 802, 806 (7th Cir. 2014). Plaintiff has failed to provide evidence for his

First Amendment retaliation claims against Defendant Williams beyond mere speculation.

              1.      Plaintiff has failed to show Defendant Williams was aware of any
                      First Amendment protected activity.

       To succeed on his First Amendment retaliation claims, Plaintiff must first “show

that the person who decided to impose the adverse action knew of the protected conduct.”

Id., quoting Kidwell v. Eisenhauer, 679 F.3d 957, 966 (7th Cir. 2012). See Manuel v.

Nalley, 15-CV-783-SMY-RJD, 2017 WL 6593703, at *3 (S.D. Ill. Dec. 26, 2017), aff'd, 966

F.3d 678 (7th Cir. 2020) (“there can be no adverse, retaliatory action without knowledge

of protected conduct”). Accordingly, Plaintiff must show that Defendant Williams knew

about the alleged protected activity at issue.




                                              27
                          2:19-cv-02106-EIL # 48       Page 28 of 37




       Plaintiff presumes that all of Defendant Williams’ alleged actions against him were

in retaliation for a request slip and two letters he claims he submitted to the Warden about

his six-month suspension. (Exhibit E – Pl. Dep. Tr. 128: 19-24; 129: 1-12; 196: 4-22).

However, Plaintiff admits he has no evidence that Defendant Williams knew of the request

slip or the first letter submitted to the Warden. (Exhibit E – Pl. Dep. Tr. 85: 12-21). Plaintiff

only speculates that Defendant Warden received these documents based on Defendant

Williams’ June 1, 2016 memorandum stating Plaintiff would be reenrolled in the Associate

Degree Program. (Exhibit E – Pl. Dep. Tr. 90: 6-23). Plaintiff acknowledged that the

Defendant Williams could have been verbally informed of Plaintiff’s request to reenroll in

the Associate Degree Program. (Exhibit E – Pl. Dep. Tr. 91: 24; 92: 1-12).

       Plaintiff’s only evidence that Defendant Williams knew of the second letter to the

Warden is his claim that he saw “50%” of the letter sitting on Defendant Williams’ desk

when he met with Defendant Williams in August 2016. (Exhibit E – Pl. Dep. Tr. 110: 1-8).

Plaintiff does not have any evidence that Defendant Williams read the letter, nor does he

allege that Defendant Williams ever mentioned the letter during their meeting. (Exhibit E

– Pl. Dep. Tr. 125: 12-21; 126: 9-17). Instead, Plaintiff relies on inadmissible hearsay

statements by the Warden in an attempt to support this claim. (Exhibit E – Pl. Dep. Tr.

126: 18-24; 127: 1-19).

       Even assuming Defendant Williams was aware of Plaintiff’s alleged request slip

and letters to the Warden, Plaintiff has provided insufficient evidence to show that they

amounted to anything more than a personal gripe, not a matter of public concern with

First Amendment protection. Plaintiff acknowledges he only wrote to the Warden in an

attempt to expunge his own suspension and ensure that he would not be suspended for




                                               28
                          2:19-cv-02106-EIL # 48         Page 29 of 37




six months if he voluntarily dropped another course. (Exhibit E – Pl. Dep. Tr. 86-88).2 See

McElroy v. Lopac, 403 F.3d 855, 858 (7th Cir. 2005) (prisoner’s questions concerning a

correctional officer’s “personal policies” about lay-in pay was a personal matter, not a

matter of public concern); Snider v. Belvidere Township, 216 F.3d 616, 620 (7th Cir.

2000) (comments about perceived salary disparity vis-á-vis other employees is a

personal issue, not public concern). Therefore, Plaintiff cannot show that Defendant

Williams was aware of any conduct protected activity to support his First Amendment

retaliation claim.

               2.      Plaintiff has failed to show Defendant Williams took any adverse
                       action based on retaliatory motive.

       Additionally, there is no genuine issue of material fact tying Plaintiff’s alleged

protected activity to an adverse action by Defendant Williams. Thomas v. Hahn, 12-1302-

JBM-JAG, 2014 WL 887144, at *3 (C.D. Ill. Mar. 6, 2014). Speculation alone cannot

create an inference of causation to survive summary judgment. See Soto v. Bertrand, 328

Fed. Appx. 331, 333 (7th Cir. 2009), citing Rockwell Automation, Inc. v. Nat'l Union Fire

Ins. Co. of Pittsburgh, 544 F.3d 752, 757 (7th Cir. 2008); Manuel v. Nalley, 966 F.3d 678

(7th Cir. 2020).

       Plaintiff alleges Defendant Williams took three adverse actions based on

retaliation. He claims that Defendant Williams: (1) removed him from the Associate

Degree Program on August 26, 2016; (2) issued him a disciplinary ticket on October 13,

2016; and (3) and denied him enrollment in academic and vocational programs from


       2  Even if Plaintiff’s alleged request slips and letters amounted to First Amendment
protected activity, Defendant Williams would be entitled to qualified immunity from any such claim.
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (a government official is entitled to qualified
immunity when the conduct at issue “does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.”).


                                                29
                        2:19-cv-02106-EIL # 48        Page 30 of 37




August 26, 2016, to October 21, 2018. However, the record shows that Defendant

Williams did not take two of these adverse actions alleged. Additionally, Plaintiff has failed

to provide any evidence of a causal connection between Defendant Williams’ alleged

actions and any First Amendment protected activity.

       First, the record clearly shows that Dean Billingsley, not Defendant Williams,

determined Plaintiff should be removed from the Associate Degree Program. In response

to Plaintiff’s requests to enroll in Roosevelt University’s bachelor’s degree program,

Defendant Williams reviewed Plaintiff’s transcripts and learned that Plaintiff previously

obtained an ALS degree from Kaskaskia Community College. (Exhibit F – Williams

Affidavit ¶ 16; Exhibit G – Billingsley Affidavit ¶ 19). EFA Burgins also audited the

educational programs at Hill Correctional Center in August 2016 and alerted Defendant

Williams that Plaintiff already had an ALS degree. (Exhibit G – Billingsley Affidavit ¶ 17;

Exhibit W – DEF 0014). Defendant Williams notified Dean Billingsley, who informed him

that Plaintiff should be removed from the Associate Degree Program. (Exhibit F – Williams

Affidavit ¶ 16; Exhibit G – Billingsley Affidavit ¶ 19, 21). It is therefore clear that the

decision to remove Plaintiff from the Associate Degree Program was made by Dean

Billingsley, not Defendant Williams, and was completely unrelated to any alleged

protected activity.

       Plaintiff only speculates that he was removed from the Associate Degree Program

by Defendant Williams for retaliatory reasons because Defendant Williams responded to

his August 31, 2016 grievance. (Exhibit E – Pl. Dep. Tr. 296: 10-24; 297: 1-24). Plaintiff

theorizes that Defendant Williams blocked Dean Billingsley from the grievance process

in order to hide his actions from his supervisor. (Exhibit E – Pl. Dep. Tr. 129: 8-12; 275:




                                             30
                          2:19-cv-02106-EIL # 48          Page 31 of 37




16-24; 276: 1-5; Exhibit C – Resp. to Interrog. 10; ECF No. 7-1, p. 40. However, Dean

Billingsley was thoroughly involved in the grievance process. Dean Billingsley herself

drafted the written statement that was attached to the grievance response. (Exhibit F –

Williams Affidavit ¶ 21; Exhibit G – Billingsley Affidavit ¶ 23; Exhibit Z – DEF 000120).

Although Plaintiff claims he submitted request slips to Defendant Williams seeking a

meeting with Dean Billingsley, there is no evidence that Defendant Williams received

these requests or failed to inform Dean Billingsley. Even assuming Defendant Williams

received them, the mere fact that Defendant Williams either responded or failed to

respond to Plaintiff’s requests and inquiries is not sufficient to establish that he did so in

retaliation. Dace v. Smith-Vasquez, 658 F. Supp. 2d 865, 886-87 (S.D. Ill. 2009). 3

       In any event, Plaintiff’s removal from the Associate Degree Program would have

happened regardless of any alleged retaliatory motive. See Mays v. Springborn, 719 F.3d

631, 634–35 (7th Cir. 2013) (“A defendant can still prevail, however, if he shows that the

offending action would have happened even if there had been no retaliatory motive, i.e.

‘the harm would have occurred anyway.’”) Based on IDOC Directive 04.10.108 Section

(G) (12), the College does not allow students to enroll in an educational program if they

have already met the educational goals of that program. (Exhibit F – Williams Affidavit ¶

9; Exhibit G – Billingsley Affidavit ¶ 7; Exhibit M – DEF 000111). Plaintiff does not dispute




       3   To the extent Plaintiff attempts to imply that Defendant disliked him or had a history of
animosity towards him or other offenders, any such inference is insufficient to support his
retaliation claim. See Dace v. Smith-Vasquez, 658 F. Supp. 2d 865, 884, 888 (S.D. Ill. 2009) (“[I]f
Reardon's reason for not formally responding to Plaintiff's grievances was merely that Reardon
‘disliked’ Plaintiff, no constitutional violation occurred”); Johnson v. Koppers, Inc., 726 F.3d 910,
915 (7th Cir. 2013) (“[E]ven assuming plaintiff’s co-worker made a false report that plaintiff had
used slurs, a clear record of animosity between them is insufficient to establish discriminatory
animus.”).



                                                 31
                        2:19-cv-02106-EIL # 48     Page 32 of 37




the College’s rule precluding inmates from enrolling in a postsecondary program if they

have already completed the same postsecondary program at another correctional facility,

and he does not know whether there is any difference between a Kaskaskia Community

College Associate in General Studies Degree and a Lake Land College Associate in

Liberal Studies Degree other than their titles. (Exhibit E – Pl. Dep. Tr. 133: 5-18). Dean

Moreover, Billingsley confirmed that IDOC Procedure 08.800 precluded Plaintiff from

enrolling in any post-secondary programs because he had not made any payments

toward his outstanding tuition debt for IDOC costs incurred in obtaining his prior ALS

Degree. (Exhibit G – Billingsley Affidavit ¶ 20; Exhibit O – DEF 000061).

       The College applied IDOC Directive 04.10.108 Section (G) (12) to Plaintiff in the

same manner it has for other students who have an ALS Degree. In January 2016, for

example, a student at the Dixon Correctional Center sought to enroll in the College’s

Associate Degree Program even though he already had an ALS degree. (Exhibit M – DEF

000111; Exhibit G – Billingsley Affidavit ¶ 8). The student argued that he only had one

post-secondary degree and therefore IDOC Directive 04.10.108 Section G (12) did not

preclude him from enrolling in the College’s Associate Degree Program. (Exhibit M – DEF

000111; Exhibit G – Billingsley Affidavit ¶ 8). Dean Billingsley reviewed the Dixon

Correctional Center student’s request and concluded that, based on the intent of Section

G (12), the student was not eligible for the Associate Degree Program. (Exhibit M – DEF

000111; Exhibit G – Billingsley Affidavit ¶ 8).

       On January 6, 2016, Dean Billingsley notified all Associate Deans assigned to

IDOC facilities of this decision via email and directed them to respond to any such

requests by stating:




                                             32
                        2:19-cv-02106-EIL # 48       Page 33 of 37




       All college programs have a determined end, whether it ends with a
       certificate or degree. Once a student has met the requirements and reached
       their educational goal, students may not continue enrollment in the program.
       The goal of the college academic program is the Associate of Liberal
       Studies. All students must be actively engaged in reaching this goal, and
       once a student has reached this goal, they may not continue to participate
       in college academic classes. This basic enrollment practice is the same for
       vocational students who may not continue to participate in Culinary Arts or
       other programs after completing a certificate. The intent of 04.10.108 is to
       ensure more students have access to a college education by setting a
       degree/certificate limit. Allowing students to continue enrollment after
       completion violates the intent of the A.D.

(Exhibit M – DEF 000111; Exhibit G – Billingsley Affidavit ¶ 9).4 Therefore, the College

established this rule even before Plaintiff sent the alleged request slip and letters to the

Warden. Plaintiff cannot show that his alleged protected activity was the but-for cause of

his removal from the Associate Degree Program. See Nieves v. Barlett, 139 S. Ct. 1715,

1722, (2019) (cited by Winston v. Fuchs, 837 Fed. Appx. 402, 404-405 (7th Cir. 2020)).

       Next, Plaintiff cannot establish a causal connection between the October 13, 2016

disciplinary ticket and any alleged protected activity. Plaintiff alleges Defendant Williams

fabricated the disciplinary ticket, yet he admits that he engaged in the misconduct cited

within it. See Greene v. Doruff, 660 F.3d 975, 979 (7th Cir. 2011) (no First Amendment

violation occurs if, regardless of the retaliatory motive, the defendants would have

punished a prisoner for violating legitimate prison rules).

       The October 13, 2016 disciplinary ticket states that Plaintiff violated Offense 304

(Insolence) and Offense 403 (Disobeying a Direct Order), both of which were ultimately

upheld by the IDOC Program Committee. (Exhibit AA – HCC 000373; Exhibit BB – HCC



       4
          On January 7, 2016, Dixon Correctional Center Associate Dean Keith Stevenson issued
a memorandum to the student informing him that he may not enroll in the College’s Associate
Degree Program because he already had an ALS degree. (Exhibit N – DEF 000112; Exhibit G –
Billingsley Affidavit ¶ 10).


                                             33
                           2:19-cv-02106-EIL # 48      Page 34 of 37




000372). Plaintiff admits that he “completely disregarded” Defendant Williams’ directive

to remove his hat while in the school building. (Exhibit E – Pl. Dep. Tr. 258: 15-17). Plaintiff

also admits that he told Defendant Williams he was a civilian worker, not security, and

therefore Plaintiff did not have to “engage [him] in any type of conversation about

anything.” (Exhibit E – Pl. Dep. Tr. 258: 21-24; 259: 1). Plaintiff cannot show the

disciplinary report was based on anything other than his own admitted violations of

legitimate prison rules.

       Finally, Plaintiff cannot establish that Defendant Williams refused to enroll him in

any vocational or academic courses from August 26, 2016, to October 21, 2018. To the

contrary, Plaintiff admits Defendant Williams agreed to place him in the first class of

students in automotive technology classes through the College’s vocational program once

the automotive technology program began. (Exhibit E – Pl. Dep. Tr. 213: 14-20). Plaintiff

only alleges that he submitted two request slips to Defendant Williams between

September and November 2016 seeking to join waiting lists for a horticulture or an

academic course and did not receive a response. (Exhibit C – Resp. to Interrog. 10, 11).

However, Plaintiff has no knowledge whether Defendant Williams received these

requests, and he acknowledges there is “always a possibility that when you send a

request slip, it may not make it where you intend to.” (Exhibit E – Pl. Dep. Tr. 173: 24;

174: 2). Even if Defendant Williams did receive these alleged requests, Plaintiff has

presented no evidence of retaliatory motive.

       There is simply no evidence in the record that Defendant Williams took any

adverse action against Plaintiff in retaliation for First Amendment activity. Instead, the

record shows that Defendant Williams acted favorably toward Plaintiff. On June 1, 2016,




                                              34
                        2:19-cv-02106-EIL # 48        Page 35 of 37




Defendant Williams reinstated Plaintiff to the Associate Degree Program following his

suspension. (Exhibit F – Williams Affidavit ¶ 14; Exhibit V – Compl. Ex. 5). He then helped

Plaintiff review the eligibility requirements for Roosevelt University’s bachelor’s degree

program. (Exhibit F – Williams Affidavit ¶ 15, 16). Defendant Williams continued to help

Plaintiff pursue educational opportunities after learning he was not eligible for the

Associate Degree Program. In January 2017, Defendant Williams recommended Plaintiff

for a teaching assistant position. (Exhibit F – Williams Affidavit ¶ 28; Exhibit CC – DEF

0016). He also agreed to enroll Plaintiff in the first class of automotive technology students

through the College’s vocational program. (Exhibit F – Williams Affidavit ¶ 32; Exhibit E –

Pl. Dep. Tr. 213: 14-20). However, Plaintiff transferred to another correctional facility

before the automotive technology program began. (Exhibit F – Williams Affidavit ¶ 32).

       It is clear from the record that no reasonable jury could find Defendant Williams

retaliated against Plaintiff based on any First Amendment protected activity. Therefore,

Plaintiff’s claims should be summarily dismissed.

                                   VI.    CONCLUSION

       WHEREFORE, Defendant Williams respectfully requests that this Honorable Court

grant this Motion for Summary Judgment, enter judgment in his favor and against Plaintiff,

and grant such other and further relief as is just and appropriate.

                                                Respectfully submitted,

                                                DEFENDANT CHRISTOPHER
                                                WILLIAMS

                                                By: /s/ Jessica A. Milligan
                                                    Jessica A. Milligan
                                                    One of His Attorneys




                                             35
                       2:19-cv-02106-EIL # 48        Page 36 of 37




Frank B. Garrett III (6192555)
fgarrett@robbins-schwartz.com
Jessica A. Milligan (6321679)
jmilligan@robbins-schwartz.com
Robbins, Schwartz, Nicholas, Lifton & Taylor, Ltd.
55 West Monroe Street, Suite 800
Chicago, IL 60603
312.332.7760
312.332.7768 – Facsimile




                                           36
                         2:19-cv-02106-EIL # 48       Page 37 of 37




                               CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing DEFENDANT’S MOTION
FOR SUMMARY JUDGMENT with the Clerk of the Court using the CM/ECF system on
this 19th day of April, 2021, pursuant to Fed. R. Civ. P. 5(b). I further certify that I placed
a copy of this DEFENDANT’S MOTION FOR SUMMARY JUDGMENT via first class mail.

Calvin A. Grissom
B46680
EAST MOLINE
East Moline Correctional Center
Inmate Mail/Parcels
100 Hillcrest Rd
East Moline, IL 61244
                                                By: /s/ Jessica A. Milligan
                                                    Jessica A. Milligan


Frank B. Garrett III (6192555)
fgarrett@robbins-schwartz.com
Jessica A. Milligan (6321679)
jmilligan@robbins-schwartz.com
Robbins, Schwartz, Nicholas, Lifton & Taylor, Ltd.
55 West Monroe Street, Suite 800
Chicago, IL 60603
312.332.7760
312.332.7768 – Facsimile




                                              37
